Citation Nr: 0933449	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than April 2, 2001, 
for the grant of service connection for bilateral retro-
patella pain syndrome with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 
1988, and from May 1994 to August 1998.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for retro-patella pain 
syndrome with degenerative changes in the left and right 
knees, assigning separate disability ratings, effective April 
2, 2001.  The Veteran testified at a Board hearing in June 
2006.  This matter was remanded in October 2006.

The Board notes that in a March 2009 rating decision, service 
connection was established for degenerative disc disease, 
lumbar spine.  The grant of service connection constituted a 
full award of the benefit sought on appeal as to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
To date, neither the Veteran nor his representative submitted 
a jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level.  
Thus, those issues are not currently in appellate status.  
Id.


FINDINGS OF FACT

1.  In August 1998, the Veteran filed a claim of entitlement 
to service connection for bilateral knee disability.

2.  In a November 1998 rating decision, the RO denied 
entitlement to service connection for bilateral knee 
disability; the Veteran did not file a notice of 
disagreement.

3. On April 2, 2001, VA received a communication from the 
Veteran requesting that his claim of entitlement to service 
connection for bilateral knee disability be reopened.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision, which denied 
entitlement to service connection for bilateral knee 
disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an effective date prior to April 2, 
2001, for the award of service connection for bilateral 
retro-patella pain syndrome have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

Initially, the Board notes that since the issue of 
entitlement to an earlier effective date for the grant of 
service connection for bilateral retro-patella pain syndrome 
with degenerative changes is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
April 2001), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The April 2001 letter with regard to his claim of service 
connection for bilateral knee disability, effectively 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In any 
event, a VCAA notice was issued to the Veteran in January 
2007, with regard to his claim for an earlier effective date.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains service 
treatment records, the Veteran's original claim for 
compensation, and other relevant documents pertaining to his 
effective date claim.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to an earlier effective date.

Criteria & Analysis

The RO has assigned an effective date of April 2, 2001, for 
the award of service connection for bilateral retro-patella 
pain syndrome with degenerative changes.  The effective date 
assigned corresponds to the actual date of receipt by the RO 
of the Veteran's informal application to reopen his claim of 
service connection for bilateral knee disability.  The 
Veteran asserts, however, that he is entitled to an earlier 
effective date of August 19, 1998, the date following 
discharge from service, as he filed an initial claim of 
service connection for bilateral knee disability on August 
31, 1998.

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On August 31, 1998, the Veteran filed a claim of service 
connection for residuals of bilateral knee injury which he 
claimed was incurred in November 1996 while attending jump 
school.  The Veteran was scheduled to attend a VA examination 
on October 16, 1998; however, he failed to appear.  In a 
November 1998 rating decision, the RO denied entitlement to 
service connection for bilateral knee disability.  The RO 
acknowledged that service treatment records showed 
retropatellar pain syndrome, but there was no medical 
evidence of a chronic disability.  Such rating decision was 
issued to the Veteran on November 17, 1998.  The Veteran did 
not file a notice of disagreement.  

On April 2, 2001, the Veteran filed a VA Form 21-4138 in 
which he asked that his claim of service connection for 
bilateral knee disability be reopened.  A January 2004 rating 
decision subsequently granted entitlement to service 
connection for retro-patellar pain syndrome with degenerative 
changes, effective April 2, 2001.

The Veteran testified at a Board hearing that he did not 
receive notice of the scheduled VA examination and did not 
receive notice of the November 1998 rating decision.  The 
evidence of record reflects that at the time his VA 
examination was scheduled, the request contained the 
Veteran's current address of record, which was initially 
provided in his August 1998 claim for compensation.  
Likewise, the November 1998 rating decision was issued to the 
Veteran's then current address of record.  The Veteran 
testified that his address had not changed during that time 
period.  As noted, he claims he never received notice of the 
1998 rating decision.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in VA operations.  Id.  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  Under 
Mindenhall there is a presumption of regularity of the 
administrative process when there is a lack of clear evidence 
to the contrary.  For example, the claims file does not 
reflect that the United States Postal Service returned the VA 
examination notification or the notice of rating decision as 
undeliverable.  Thus, the Board presumes that the VA 
examination notification and November 1998 rating decision 
were sent to the Veteran, at his then current address of 
record, and was received by him.  Since he did not file a 
timely notice of disagreement, the November 1998 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The Veteran's communication received by VA on April 2, 2001, 
constituted a claim to reopen since there was a prior final 
disallowance of his claim in November 1998.  The assigned 
effective date of April 2, 2001, corresponds to the date of 
receipt of the Veteran's request to reopen.  

Based on the above, the earliest date of receipt of a 
reopened claim of service connection for bilateral knee 
disability is April 2, 2001, the date the RO received the 
Veteran's request to reopen his claim.  In reaching this 
decision, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not for application in 
this case because the preponderance of the evidence is 
against the assignment of an earlier effective date.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


